Case 2:19-cr-00877-CCC Document 37-5 Filed 02/03/20 Page 1 of 2 PageID: 610




                                   ~          ~
      Case 2:19-cr-00877-CCC Document 37-5 Filed 02/03/20 Page 2 of 2 PageID: 611




,1,




                                                     _~

                                                                                                        ~i'         —
                                                         ~`„~ ~.                                                                          p



                                                                                                                {   a ~   '~




                                         f•
                                                                   'a
      ~:                                             ~
                                                                                I ~,                                    _`
                                                                                                 x,;'                                         ~
                                                                                    ~, ~                  ~                  ~.~"
                                                                                     ~       a                                      _ r

                             ~SQUI'SE,~~
                             ~
                            ~,
                                          O~
                            ~ ~ ~~ v
                                                                          ~
                                                                          1
                            ~
                            ~~       ~~  cU                                                                 ~,
                                                                                                                                      _
                            f     ,l Q4~ ,y
                                ~L~    c~
                              .~~ Chris
                                                                        .
                                                                        ~?_~,
                                                                   ~                   ~
                                          ~~vla`°` .'.                                       ~~
                                      ,/
                                       ~                                                                            ~_
                                 ~"r~' o~~'~     _


                                   t-'      ,yam=                  ~~   ~`
                                         ~~~                            •~.;    k
                                         e                                                       :.
                                    J'? 'r.                                            '
                                                                                       ;~~.~
                                  w ~ t;

                                                                          ,`




                                                                                      ~~ Pu~_s;..         _ ,
                                                                                                          ~.
              tsrf~    ~7                                                           a9


                                                                            ~ ~~=o~
           _..~       ~~                                                   ~''s~,.=~a-                Y
